As filed with the Securities and Exchange Commission on December 15, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Magnum Hunter Resources Corporation (Exact name of registrant as specified in its charter) Delaware 86-0879278 (State or other jurisdiction of (I.R.S Employer incorporation or organization) Identification No.) 777 Post Oak Boulevard, Suite 910 Houston, TX (Address of Principal Executive Offices) (Zip Code) Magnum Hunter Resources Corporation Amended and Restated Stock Incentive Plan (Full title of the plan) Paul M. Johnston Senior Vice President and General Counsel 777 Post Oak Boulevard, Suite 910 Houston, TX 77056 832-369-6986 (Name, address, and telephone number, including area code, of agent for service) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filero Non-accelerated filero Smaller reporting companyx CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1)(2) Proposed maximum offering price per share(3) Proposed maximum aggregate offering price(3) Amount of registration fee(3) Common Stock, $0.01 par value per share 9,000,000 shares The securities to be registered include an aggregate of 9,000,000 shares of Magnum Hunter Resources Corporation (the “Company” or the “Registrant”) common stock, par value $0.01 per share (the “Common Stock”), reserved for issuance under the Magnum Hunter Resources Corporation Amended and Restated Stock Incentive Plan (the “Plan”). The Plan has recently been amended and restated to among other things increase the number of shares of Common Stock issuable under the Plan. The additional shares of Common Stock issuable under the Plan are being registered by this Registration Statement. If, as a result of stock splits, stock dividends or similar transactions, the number of securities purported to be registered on this Registration Statement changes, the provisions of Rule 416 shall apply to this Registration Statement, and this Registration Statement shall be deemed to cover the additional securities resulting from the split of, or dividend on, the securities covered by this Registration Statement. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(h) under the Securities Act of 1933 and based on the average of the high and low prices reported on the NYSE Amex Equities Market on December 13, 2010 (which is within five business days prior to the filing of the Registration Statement), which was $6.15 per share. EXPLANATORY NOTE The Registrant is filing this registration statement to register an additional 9,000,000 shares of its common stock, par vale $0.01 (“Common Stock”), for issuance pursuant to the Magnum Hunter Resources Corporation Amended and Restated Stock Incentive Plan (the “Plan”).The increase in the number of shares of Common Stock authorized for issuance under the Plan was approved by the Registrant’s stockholders at the 2010 Annual Meeting of Stockholders, held on October 27, 2010.The securities subject to this Registration Statement are of the same class of the Registrant for which the Registrant previously filed a Registration Statement on Form S-8 under the Securities Act of 1933, as amended.Pursuant to General Instruction E of Form S-8, the contents of the Registrant’s previously filed registration statement on Form S-8 (File No. 333-168802) relating to the Plan, filed with the Securities and Exchange Commission (the “SEC”) on August 12, 2010, are incorporated herein by reference, except to the extent supplemented, amended or superseded by the information set forth in this Registration Statement.After giving effect to this Registration Statement, an aggregate of 15,000,000 shares of the Registrant’s Common Stock have been registered for issuance pursuant to the Plan. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3.Incorporation of Documents by Reference. The following documents previously filed with the Securities and Exchange Commission by the Registrant are hereby incorporated by reference in this Registration Statement: (i) Annual Report on Form 10-K for the year ended December 31, 2009, filed with the SEC on March 31, 2010, as amended by Form 10-K/A filed with the SEC on April 30, 2010 and Form 10-K/A filed with the SEC on June 4, 2010; (ii) Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, filed with the SEC on May 17, 2010; (iii) Quarterly Report on Form 10-Q for the quarter ended June 30, 2010, filed with the SEC on August 12, 2010; (iv) Amendment to the Quarterly Report on Form 10-Q/A for the quarter ended June 30, 2010, filed with the SEC on August 25, 2010; (v) Quarterly Report on Form 10-Q for the quarter ended September 30, 2010, filed with the SEC on November 12, 2010; (vi) Current Reports on Form 8-K filed with the SEC on January 6, 2010, January 28, 2010, February 16, 2010, as amended on April 30, 2010, February 19, 2010, March 15, 2010, May 19, 2010, June 17, 2010, June 24, 2010, June 25, 2010, June 29, 2010, July 30, 2010, August 6, 2010, August 11, 2010, August 16, 2010, September 15, 2010, September 29, 2010, September 30, 2010, October 29, 2010, November 2, 2010 (Item 5.07), November 4, 2010, November 10, 2010, November 15, 2010, December 3, 2010 and December 6, 2010; (vii) The description of the Registrant’s common stock included in the Form 8-A filed on August 25, 2006, and any amendment or report filed with the SEC for the purpose of updating such description; and (viii) All documents subsequently filed by the Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), prior to the filing of a post-effective amendment which indicates that all securities registered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be part hereof from the date of filing of such documents. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference in this Registration Statement modifies or supersedes such statement. Nothing in this Registration Statement shall be deemed to incorporate information furnished by us but not filed with the SEC pursuant to Items 2.02, 7.01 or 9.01 of Form 8-K. Item8. Exhibits Exhibit Number Description Magnum Hunter Resources Corporation Amended and Restated Stock Incentive Plan (incorporated by reference to the Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on December 3, 2010) 5.1* Opinion of Paul M. Johnston, Esquire Form of Restricted Stock Award Agreement under Magnum Hunter Resources Corporation Amended and Restated Stock Incentive Plan. (Incorporated by reference from Magnum Hunter Resources Corporation’s Current Report on Form 8-K filed on December 3, 2010.) 10.2* Form of Stock Option Agreement under Magnum Hunter Resources Corporation Amended and Restated Stock Incentive Plan. Form Stock Appreciation Right Agreement under Magnum Hunter Resources Corporation Amended and Restated Stock Incentive Plan. (Incorporated by reference from Magnum Hunter Resources Corporation’s Current Report on Form 8-K filed on December 3, 2010.) 23.1* Consent of Hein & Associates LLP 23.2* Consent of MaloneBailey, LLP 23.3* Consent of DeGolyer and MacNaughton 23.4* Consent of Cawley, Gillespie & Associates, Inc. 23.5* Consent of Paul M. Johnston (included in the opinion filed as Exhibit 5.1 hereto) 24.1* Power of Attorney (included on the signature page hereto) *Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, State of Texas, on December 15, 2010. MAGNUM HUNTER RESOURCES CORPORATION By:/s/ Gary C. Evans Gary C. Evans Chairman and Chief Executive Officer POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Gary C. Evans and Ronald D. Ormand, and each or either one of them, his true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitutes or substitute, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, the following persons, in the capacities indicated on December 15, 2010, signed this Registration Statement. Signature Title Date /s/ Gary C. Evans Chairman of the Board and December 15, 2010 Gary C. Evans Chief Executive Officer /s/ Ronald D. Ormand Chief Financial Officer, Executive Vice December 15, 2010 Ronald D. Ormand President and Director /s/ Wayne P. Hall Vice Chairman of the Board December 15, 2010 Wayne P. Hall /s/ David S. Krueger Chief Accounting Officer December 15, 2010 David S. Krueger /s/ J. Raleigh Bailes, Sr. Director December 15, 2010 J. Raleigh Bailes, Sr. /s/ Brad Bynum Director December 15, 2010 Brad Bynum /s/ Gary L. Hall Director December 15, 2010 Gary L. Hall /s/ Joe L. McClaugherty Director December 15, 2010 Joe L. McClaugherty /s/ Steven A. Pfeifer Director December 15, 2010 Steven A. Pfeifer /s/ Jeff Swanson Director December 15, 2010 Jeff Swanson EXHIBIT INDEX Exhibit Number Description Magnum Hunter Resources Corporation Amended and Restated Stock Incentive Plan (incorporated by reference to the Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on December 3, 2010) 5.1* Opinion of Paul M. Johnston, Esquire Form of Restricted Stock Award Agreement under Magnum Hunter Resources Corporation Amended and Restated Stock Incentive Plan. (Incorporated by reference from Magnum Hunter Resources Corporation’s Current Report on Form 8-K filed on December 3, 2010.) 10.2* Form of Stock Option Agreement under Magnum Hunter Resources Corporation Amended and Restated Stock Incentive Plan. Form Stock Appreciation Right Agreement under Magnum Hunter Resources Corporation Amended and Restated Stock Incentive Plan. (Incorporated by reference from Magnum Hunter Resources Corporation’s Current Report on Form 8-K filed on December 3, 2010.) 23.1* Consent of Hein & Associates LLP 23.2* Consent of MaloneBailey, LLP 23.3* Consent of DeGolyer and MacNaughton 23.4* Consent of Cawley, Gillespie & Associates, Inc. 23.5* Consent of Paul M. Johnston (included in the opinion filed as Exhibit 5.1 hereto) 24.1* Power of Attorney (included on the signature page hereto) *Filed herewith.
